IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-50132



UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

                                versus

AUTRY LEE JONES,
                                             Defendant-Appellant.




          Appeal from the United States District Court
               for the Western District of Texas
                          (A-90-CR-177)


                            April 14, 1998

Before WISDOM, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.